Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Rudy Ng on 01/27/2021.
Amended Claims
1 (Currently amended). A power transfer device, comprising:
a power transfer coil;
a case that has a surface extending along a direction perpendicular to an
axial direction of the power transfer coil and stores the power transfer coil;
a rotating shaft rotatable about the shaft that extends in the axial direction
of the power transfer coil at a central portion in a radial direction of the power
transfer coil and has an end penetrating the surface and protruding outward through
the surface;
a foreign object remover that projects outwardly from the end of the rotating
shaft in a radial direction of the rotating shaft and moves on the surface;
a driving source that provides the rotating shaft with power;
a processor that determines whether or not a vehicle is present; 

a foreign object detector that detects a foreign object
wherein
the driving source is driven if the processor determines that the vehicle is

the driving source is driven if the processor determines that the vehicle is
present and a foreign object is detected by the foreign object detector,
the driving source includes a motor,
the processor determines whether or not a foreign object is detected by the
foreign object detector after rotation of the motor;
the processor changes a rotation speed of the motor to a rotation speed
higher than a current rotation speed or a driving duration of the motor to a driving
duration longer than a current driving duration if the processor determines that a
foreign object is detected, and
the motor is driven based on a rotation speed or a driving duration changed
by the processor.
2 (Cancelled).
3 (Cancelled). 
4 (Cancelled). 
5 (Cancelled). 
6 (Cancelled). 
7 (original). The power transfer device according to claim 1, wherein the
driving source is stopped after being driven for a first predetermined time and is
driven again after a lapse of a second predetermined time from stop of the driving
source.
8 (original). The power transfer device according to claim 1, wherein the
driving source is driven after power transfer by the power transfer coil is started.

10 (Cancelled). 
11 (Cancelled). 
12 (Cancelled). 
13 (previously presented) A power transfer device, comprising:
a power transfer coil;
a case that has a surface extending along a direction perpendicular to an
axial direction of the power transfer coil and stores the power transfer coil;
a rotating shaft rotatable about the shaft that extends in the axial direction
of the power transfer coil at a central portion in a radial direction of the power
transfer coil and has an end penetrating the surface and protruding outward through
the surface;
a foreign object remover that projects outwardly from the end of the rotating
shaft in a radial direction of the rotating shaft and moves on the surface;
a driving source that provides the rotating shaft with power;
a processor that determines whether or not a vehicle is present
a foreign object detector that detects a foreign object
wherein
the driving source is driven if the processor determines that the vehicle is
present,
the driving source is driven if the processor determines that the vehicle is
present and a foreign object is detected by the foreign object detector,
the driving source includes a motor,

of the motor or a speed detector for detecting a rotation speed of the motor and
the foreign object detector determines that a foreign object is detected if a
torque equal to or larger than a threshold set in advance is detected by the torque
detector, or if a speed equal to or smaller than a threshold set in advance is
detected by the speed detector.
14. (new) The power transfer device according to claim 13, wherein:
the processor determines whether or not a foreign object is
detected by the foreign object detector after rotation of the motor; and
the processor changes a rotation speed of the motor to a rotation
speed higher than a current rotation speed or a driving duration of the motor to a
driving duration longer than a current driving duration if the processor determines
that a foreign object is detected, wherein
the motor is driven based on a rotation speed or a driving duration
changed by the processor.
Allowable Subject Matter
Claims 1, 7, 8, 13 &14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of  Mita, Ruthroff, Wang et al., Maekawa et al., Park, Wang et al., Garcia Briz et al. and Jung et al. fail to disclose, individually or combined in any other form, the following elements and features of the claimed invention:
Part of Claim 1 - the driving source is driven if the processor determines that the vehicle is

the driving source includes a motor,
the processor determines whether or not a foreign object is detected by the
foreign object detector after rotation of the motor;
the processor changes a rotation speed of the motor to a rotation speed higher than a current rotation speed or a driving duration of the motor to a driving duration longer than a current driving duration if the processor determines that a foreign object is detected, and the motor is driven based on a rotation speed or a driving duration changed
by the processor.
Part of Claim 13 - the driving source includes a motor,
the foreign object detector includes a torque detector for detecting a torque
of the motor or a speed detector for detecting a rotation speed of the motor and
the foreign object detector determines that a foreign object is detected if a
torque equal to or larger than a threshold set in advance is detected by the torque
detector, or if a speed equal to or smaller than a threshold set in advance is
detected by the speed detector.
The above features and elements when combined with other features and elements of the above claims were not found in any of the prior art of record.
Claim 1 - A power transfer device, comprising:
a power transfer coil;
a case that has a surface extending along a direction perpendicular to an
axial direction of the power transfer coil and stores the power transfer coil;
a rotating shaft rotatable about the shaft that extends in the axial direction

transfer coil and has an end penetrating the surface and protruding outward through
the surface;
a foreign object remover that projects outwardly from the end of the rotating
shaft in a radial direction of the rotating shaft and moves on the surface;
a driving source that provides the rotating shaft with power;
a processor that determines whether or not a vehicle is present; 
a foreign object detector that detects a foreign object
wherein
the driving source is driven if the processor determines that the vehicle is
present,
the driving source is driven if the processor determines that the vehicle is
present and a foreign object is detected by the foreign object detector,
the driving source includes a motor,
the processor determines whether or not a foreign object is detected by the
foreign object detector after rotation of the motor;
the processor changes a rotation speed of the motor to a rotation speed higher than a current rotation speed or a driving duration of the motor to a driving duration longer than a current driving duration if the processor determines that a foreign object is detected, and
the motor is driven based on a rotation speed or a driving duration changed
by the processor.
Claim 13 - A power transfer device, comprising:

a case that has a surface extending along a direction perpendicular to an
axial direction of the power transfer coil and stores the power transfer coil;
a rotating shaft rotatable about the shaft that extends in the axial direction
of the power transfer coil at a central portion in a radial direction of the power
transfer coil and has an end penetrating the surface and protruding outward through
the surface;
a foreign object remover that projects outwardly from the end of the rotating
shaft in a radial direction of the rotating shaft and moves on the surface;
a driving source that provides the rotating shaft with power;
a processor that determines whether or not a vehicle is present
a foreign object detector that detects a foreign object
wherein
the driving source is driven if the processor determines that the vehicle is
present,
the driving source is driven if the processor determines that the vehicle is
present and a foreign object is detected by the foreign object detector,
the driving source includes a motor,
the foreign object detector includes a torque detector for detecting a torque
of the motor or a speed detector for detecting a rotation speed of the motor and
the foreign object detector determines that a foreign object is detected if a
torque equal to or larger than a threshold set in advance is detected by the torque
detector, or if a speed equal to or smaller than a threshold set in advance is

Allowed Claims
Independent Claims 1 & 13 are allowed along with dependent claims 7, 8 & 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        


/Nguyen Tran/Primary Examiner, Art Unit 2838